           Case 1:18-cv-01645-AWI-HBK Document 41 Filed 06/14/21 Page 1 of 3


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   DEE WALTER MITCHELL, JR.,                             CASE NO. 1:18-cv-01645-AWI-HBK (HC)
 7                          Petitioner,
                                                           ORDER ADOPTING FINDINGS AND
 8                   v.                                    RECOMMENDATIONS, DENYING
                                                           PETITION FOR WRIT OF HABEAS
 9   CHRISTIAN PFEIFFER,                                   CORPUS, AND DIRECTING CLERK OF
                                                           COURT TO ENTER JUDGMENT AND
10                          Respondent.                    CLOSE CASE
11
                                                           (Doc. No. 26)
12

13

14          Petitioner Dee Walter Mitchell, Jr. is a state prisoner proceeding in propria persona with a
15 petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Doc. No. 1. On July 24, 2020,

16 the magistrate judge assigned to the case issued findings and recommendations to deny the

17 petition. Doc. No. 26. These findings and recommendations were served on all parties and

18 contained notice that any objections were to be filed within thirty days from the date of service of

19 that order. Petitioner filed objections to the findings and recommendations and Respondent filed a

20 reply to those objections. Doc. Nos. 39 & 40.

21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
22 de novo review of the case. Having carefully reviewed the entire file, including Petitioner’s

23 objections and Respondent’s reply, the Court concludes that the magistrate judge’s findings and

24 recommendations are supported by the record and proper analysis.

25          In addition, the Court declines to issue a certificate of appealability. A state prisoner
26 seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of his

27 petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S.

28 322, 335–36 (2003). The controlling statute in determining whether to issue a certificate of
           Case 1:18-cv-01645-AWI-HBK Document 41 Filed 06/14/21 Page 2 of 3


 1 appealability is 28 U.S.C. § 2253, which provides as follows:

 2          (a) In a habeas corpus proceeding or a proceeding under section 2255 before a
            district judge, the final order shall be subject to review, on appeal, by the court of
 3          appeals for the circuit in which the proceeding is held.
 4          (b) There shall be no right of appeal from a final order in a proceeding to test the
            validity of a warrant to remove to another district or place for commitment or trial a
 5          person charged with a criminal offense against the United States, or to test the
            validity of such person’s detention pending removal proceedings.
 6
            (c)
 7
                    (1) Unless a circuit justice or judge issues a certificate of appealability, an
 8                  appeal may not be taken to the court of appeals from—
 9                          (A) the final order in a habeas corpus proceeding in which the
                            detention complained of arises out of process issued by a State
10                          court; or
11                          (B) the final order in a proceeding under section 2255.
12                  (2) A certificate of appealability may issue under paragraph (1) only if the
                    applicant has made a substantial showing of the denial of a constitutional
13                  right.
14                  (3) The certificate of appealability under paragraph (1) shall indicate which
                    specific issue or issues satisfy the showing required by paragraph (2).
15

16          If a court denies a petitioner’s petition, the court may only issue a certificate of
17 appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

18 § 2253(c)(2). To make a substantial showing, the petitioner must establish that “reasonable jurists

19 could debate whether (or, for that matter, agree that) the petition should have been resolved in a

20 different manner or that the issues presented were ‘adequate to deserve encouragement to proceed

21 further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

22 880, 893 & n.4 (1983)).

23          In this case, the Court finds that Petitioner has not made the required substantial showing
24 of the denial of a constitutional right to justify the issuance of a certificate of appealability.

25 Reasonable jurists would not find the Court’s determination that Petitioner is not entitled to

26 federal habeas corpus relief debatable, wrong, or deserving of encouragement to proceed further.

27 Thus, the Court will decline to issue a certificate of appealability.

28

                                                        2
            Case 1:18-cv-01645-AWI-HBK Document 41 Filed 06/14/21 Page 3 of 3


 1                                             ORDER
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1.    The findings and recommendations (Doc. No. 26) issued on July 24, 2020, are
 4                ADOPTED in full;
 5          2.    The petition for writ of habeas corpus (Doc. No. 1) is DENIED;
 6          3.    The Clerk of Court shall ENTER judgment and CLOSE the file; and
 7          4.    The Court DECLINES to issue a certificate of appealability.
 8
     IT IS SO ORDERED.
 9

10 Dated:    June 14, 2021
                                              SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
